an action, inter alia, to recover possession of real property, the defendant third-party plaintiff, Shirley Koplowitz, and the defendant Morris Koplowitz appeal, as limited by their brief, from stated portions of a judgment of the Supreme Court, Kings County (Spodek, J.), entered November 25, 2002, which, upon a jury verdict and upon an order of the same court dated November 20, 2002, denying their motion pursuant to CPLR 4404 (a) to set aside the jury verdict as against the weight of the evidence, inter alia, is in favor of the plaintiff and against them and ejected them from the subject premises, and the defendants Sara Koplowitz and Joseph Koplowitz appeal from the same judgment.
Ordered that the appeals by the defendants Sara Koplowitz and Joseph Koplowitz are dismissed as abandoned (see 22 NYCRR 670.8 [e]); and it is further,
Ordered that the judgment is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the respondents.
Contrary to the contention of the appellants, the jury verdict finding that there was no material misrepresentation on the *604part of the plaintiff regarding the amount of the loan due under the $499,000 mortgage was not against the weight of the evidence (see Nicastro v Park, 113 AD2d 129, 134 [1985]).
The appellants’ remaining contentions are without merit. Santucci, J.P., Schmidt, Mastro and Rivera, JJ., concur.